DAWKINS, J.
Similar issues and the same property involved in the case of State ex rel. Board of Commissioners of Atchafalaya Basin Levee District v. Capdeville, Auditor, and Grace, Register, No. 23218, 83 South. 421,1 this day decided, are presented in, the present suit. Plaintiff brought the present petitory action to be decreed the owner of the beds of Lakes Rond, Dauterive, Fausse Pointe, and Little Lake Long, and to enjoin the lessees of the state from exercising mineral rights therein. The lower court rejected plaintiff’s demands for the reason that the property belongs to the state, and plaintiff was without interest therein.
Having reached the same conclusion, and for the reasons assigned in No. 23218, the judgment appealed from is affirmed, at the cost of the appellant.
MONROE, C. J., takes no part.
PROVOSTY, J., recused.

 Ante, p. D4..